RESOLUCIÓN
El 13 de marzo de 2014, la Asociación de Periodistas de Puerto Rico, el Taller de Fotoperiodismo, Inc., la Asociación de Fotoperiodistas de Puerto Rico y el Overseas Press Club (Asociación de Fotoperiodistas y otros) comparecieron ante nos mediante “Petición especial de autorización para el uso de cámaras fotográficas y equipo audiovisual en proceso judicial al amparo de la Ley de la Judicatura del Estado *630Libre Asociado de Puerto Rico y del poder inherente y cons-titucional de la Rama Judicial para regular sus procedimientos”. Solicitaron que autoricemos la grabación y transmisión por cámaras fotográficas y equipo audiovisual de la vista oral sobre la reforma al Sistema de Retiro de los Maestros (CT-2014-2 y CT-2014-3) pautada para el 26 de marzo de 2014.
Su petición fundamentada señala que, luego de la en-mienda al Canon 15 de Ética Judicial, 4 LPRA Ap. IV-B, la Rama Judicial ha tomado medidas afirmativas para viabi-lizar el acceso de los ciudadanos al desarrollo de los proce-sos judiciales mediante una cobertura más amplia de los mismos. Reseñan los casos en los que este Tribunal ha per-mitido el uso de los referidos sistemas. A su vez, destacan que recientemente permitimos la transmisión de la vista en la que atendimos la constitucionalidad de la reforma al Sistema de Retiro de la Judicatura, CT-2013-021. Arguyen que al igual que aquel, la controversia relacionada con el Sistema de Retiro de los Maestros es de gran trascendencia e interés público. A su vez, aluden a que permitir la trans-misión de los procesos no afecta ni vicia la vista argumen-tativa ante esta Curia. De igual forma, nos señalan que en el pasado han logrado coordinar con éxito, en conjunto con la Oficina de Administración de los Tribunales, la logística necesaria para garantizar la integridad de los procesos y cualquier directriz especial que hayamos tenido a bien disponer. Por ello, nos solicitan que permitamos la graba-ción y transmisión de la vista oral señalada para el caso de referencia.
Examinada la petición, los procesos acontecidos con otras reformas del sistema de retiro y el alto interés pú-blico que revisten los procedimientos relacionados al caso del Sistema de Retiro de los Maestros, la declaramos con lugar.
La transmisión en vivo de la vista se hará a través de un sistema portátil que la Oficina de Prensa y Relaciones *631con la Comunidad de la Oficina de Administración de los Tribunales (Oficina de Prensa) adquirió recientemente para este tipo de transmisión. El mismo permite la instalación de cámaras de video en las salas de los tribunales y la transmisión remota de las imágenes captadas por estas a los distintos medios de comunicación. El Director de la Oficina de Prensa, el Sr. Daniel Rodríguez León, estará encargado de organizar todo lo relacionado con la transmi-sión en vivo de la vista del 26 de marzo de 2014, mediante este sistema remoto. Todos los interesados deberán coordinar con el señor Rodríguez León para obtener acceso remoto a la transmisión en vivo de la vista.
Por otra parte, para asegurar la solemnidad y el decoro del proceso judicial, únicamente se permitirá la entrada de dos cámaras de fotografía que operará un representante de un medio de prensa escrita o digital (Internet). El Director de la Oficina de Prensa seleccionará, mediante sorteo, a los medios que podrán tomar fotografías dentro de la sala. Para regular la transmisión y cobertura de la vista oral, hacemos extensivo, de forma excepcional, el Reglamento del Programa Experimental para el Uso de Cámaras Foto-gráficas y de Equipo Audiovisual de Difusión para los Me-dios de Comunicación en los Procesos Judiciales (Reglamento). Los gremios periodísticos se regirán por las disposiciones pertinentes al Reglamento, siempre y cuando no sean contrarias o incompatibles con lo aquí dispuesto.
No se permitirá grabar imágenes o tomar fotografías mediante el uso de equipo electrónico adicional. Por otro lado, se permitirá, sujeto a las restricciones impuestas en el Canon 15, supra, y en el Reglamento:
1. El uso de grabadoras de audio portátiles, sujeto a que su operación sea discreta y silenciosa.
2. El uso de computadoras portátiles, teléfonos celula-res, tabletas, entre otros dispositivos electrónicos o equipo similar para recopilar y transmitir información escrita a través del Internet, siempre que no interfiera con el pro-*632ceso judicial, su operación sea silenciosa y discreta, y no se utilicen para fotografiar, grabar imágenes o radio ni para radiodifundir ni televisar.
Cualquier medio de comunicación que viole alguna de las directrices contenidas en el Reglamento o en esta Reso-lución, no será considerado para futuras ocasiones en que se permita la cobertura mediática de un proceso judicial al amparo del Canon 15 de Etica Judicial, supra.
Recordamos a los medios de comunicación que, por la solemnidad del proceso judicial, se deben ceñir estricta-mente a las disposiciones aplicables del Reglamento y a lo aquí dispuesto.

Publíquese y notifíquese por teléfono, electrónicamente, facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
La Juez Asociada Señora Rodríguez Rodrí-guez no intervino. El Juez Asociado Señor Feliberti Cin-tron se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo